     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 1 of 13 Page ID #:1




 1   RACHEL E. KAUFMAN (Cal. Bar No. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4
     rachel@kaufmanpa.com
 5
     Counsel for Plaintiff and the Putative Class
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT, individually
     and on behalf of all others similarly          Case No.
12
     situated,
13                                                  COMPLAINT FOR:
                        Plaintiff,                    1. VIOLATIONS OF THE
14
                                                         TELEPHONE CONSUMER
15         v.
                                                         PROTECTION ACT, 47 U.S.C.
16                                                       § 227(b)
     ELAVON, INC. and 7231911
17   CANADA INC. D/B/A DIGITECH
                                                    Class Action
18   PAYMENTS,
                    Defendants.
19                                                  DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28
                                         -1-
                             CLASS ACTION COMPLAINT
                           Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 2 of 13 Page ID #:2




 1          Plaintiff TERRY FABRICANT (“Plaintiff”), by his undersigned counsel, for
 2   this class action complaint against Defendants ELAVON, INC. and 7231911
 3   CANADA INC. D/B/A DIGITECH PAYMENTS and their present, former, or
 4   future direct and indirect parent companies, subsidiaries, affiliates, agents, and/or
 5   other related entities (“Defendants”), alleges as follows:
 6                                     I.         INTRODUCTION
 7          1.    Nature of Action. Plaintiff, individually and as class representative
 8   for all others similarly situated, brings this action against Defendants for violations
 9   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal
10   statute enacted in response to widespread public outrage about the proliferation of
11   intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
12   132 S. Ct. 740, 745 (2012).
13                                          II.     PARTIES
14          2.    Plaintiff Terry Fabricant is an individual residing in California, in this
15   District.
16          3.    Elavon, Inc is a Georgia corporation with its principal place of
17   business in Atlanta. Elavon is registered in California and has a registered agent of
18   CT Corporation System.
19          4.    Defendant 7231911 Canada Inc. is an independent corporation
20   organized under the laws of Quebec province in Canada. It was hired by Elavon to
21   make automated telemarketing calls, such as those made to the Plaintiff. Digitech
22   Payments regularly conducts business in this District, including through the
23   making of telemarketing calls, as it did with the Plaintiff.
24                      III.            JURISDICTION AND VENUE
25          5.    Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
26   claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
27   States: 47 U.S.C. § 227.
28
                                             -2-
                                 CLASS ACTION COMPLAINT
                               Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 3 of 13 Page ID #:3




 1         6.     Personal Jurisdiction. This Court has personal jurisdiction over
 2   Defendants because the challenged calls at the heart of this case were directed into
 3   California. Furthermore, Elavon’s regularly does business in this location and has a
 4   Loan Production Office in Irvine, CA, which was used to try to solicit Mr.
 5   Fabricant’s business.
 6         7.     Venue. Venue is proper in this District pursuant to 28 U.S.C. §
 7   1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
 8   the heart of this case were directed by Defendants into this District.
 9
10   IV.          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                               47 U.S.C. § 227
11
12         8.     The TCPA was passed in 1991 to help prevent unwanted telephone
13   calls and solicitations, provide power to consumers to prevent unwanted
14   solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et seq.
15         9.     Relevantly, the TCPA provides private rights of action for two types
16
     of telemarketing-related conduct.
17
           10.    First, Section 227(b) of the TCPA prohibits initiating a telemarketing
18
     call using an automatic telephone dialing system or pre-recorded message without
19
     the prior express written consent of the called party.
20
           11.    “Prior express written consent” requires a signed writing that clearly
21
     authorizes the seller to deliver to the person called advertisements or telemarketing
22
     messages using an automatic telephone dialing system or an artificial or
23
     prerecorded voice. 47 C.F.R. § 64.1200(f)(8).
24
           12.    This written agreement must clearly and conspicuously disclose that
25
26   the calls would be made using an automatic telephone dialing system or an

27   artificial or prerecorded voice, and that the person is not required to sign the

28
                                           -3-
                               CLASS ACTION COMPLAINT
                             Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 4 of 13 Page ID #:4




 1   agreement as a condition of purchasing any property, goods, or services. Id. at
 2   (f)(i)(A-B).
 3           13.    A violation of § 227(b) carries statutory damages of $500 to $1,500
 4   per call.
 5           14.    According to online robocall tracking service “YouMail,” 5.2 billion
 6   robocalls were placed in March 2019 at a rate of 168.8 million per day.
 7
     www.robocallindex.com (last visited October 17, 2019). YouMail estimates that
 8
     2019 robocall totals exceeded 60 billion. See id.
 9
                            V.          FACTUAL ALLEGATIONS
10
             15.    Elavon is a payment processor provider for businesses.
11
             16.    However, Elavon’s contact with the potential new customers is
12
     limited, and the telemarketing is conducted by third parties, such as Digitech
13
     Payments.
14
             17.    In fact, Elavon’s website explains that it’s, “[e]xperienced partner
15
     developers know how to build effective lead generation programs, paired with
16
     telesales support to drive new growth.” See
17
     https://www.elavon.com/partners/referral-partners.html (Last Visited March 27,
18
     2020).
19
             18.    Defendants’ strategy for generating new customers involves the use of
20
     an automatic telephone dialing system (“ATDS”) to solicit business.
21
             19.    Recipients of these calls, including Plaintiff, did not consent to receive
22
     them.
23
             20.    Plaintiff is, and at all times mentioned herein was, a “person” as
24
     defined by 47 U.S.C. § 153(39).
25
     The Automated Telemarketing Call From Defendants
26
             21.    Plaintiff’s telephone number, (818)-352-XXXX, is registered to a
27
     cellular telephone service, which is the number he received the call on.
28
                                            -4-
                                CLASS ACTION COMPLAINT
                              Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 5 of 13 Page ID #:5




 1         22.    The Plaintiff received an automated telemarketing call from Digitech
 2   Payments on behalf of Elavon on February 12, 2020.
 3         23.    Unlike on a normal call, no one promptly announced herself to
 4   Plaintiff. Instead, Plaintiff heard an unnatural click and pause.
 5         24.    The pause signifies the algorithm of the predictive dialer operating.
 6   The predictive dialer dials thousands of numbers at once, and only transfers the
 7   call to a live agent once a human being is on the line.
 8         25.    The dialing system used by Digitech Payments also has the capacity
 9   to store telephone numbers in a database and dial them automatically with no
10   human intervention.
11         26.    Loading a list of telephone numbers into the dialing system and
12   pressing a single command does this.
13         27.    As a predictive dialer, the dialing system can also produce numbers
14   using a sequential number generator and dial them automatically.
15         28.    The dialing system can do this by inputting a straightforward
16   computer command.
17         29.    Following that command, the dialing system will sequentially dial
18   numbers.
19         30.    First, it would dial a number such as (555) 000-0001, then (555) 000-
20   0002, and so on.
21         31.    This would be done without any human intervention or further effort.
22         32.    The caller ID showed the telephone call was from 778-819-0300.
23         33.    Other individuals have complained about calls from 778-819-0300.
24         34.    The application NomoRobo, winner of the FTC’s contest related to
25   tracking and stopping unwanted calls, has reported calls from that number as
26   unwanted solicitations. See https://www.nomorobo.com/lookup/778-819-0300
27   (Last Visited March 27, 2020).
28
                                          -5-
                              CLASS ACTION COMPLAINT
                            Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 6 of 13 Page ID #:6




 1         35.    Other indviduals have explicitly asserted that calls from this number
 2   are autodialed:
 3
 4         Another hangup immediately after picking up.
 5         Likely an auto-dialer looking for live numbers.
 6
           Caller: Hangup
 7
 8   See https://800notes.com/Phone.aspx/1-778-819-0300
 9         36.    As a result, the system that sent automated calls to Plaintiff qualifies
10   as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).
11         37.    Mr. Fabricant engaged the telemarketer during the telemarketing call
12   to identify them.
13         38.    The salesperson confirmed for the Plaintiff that they were offering
14   Elavon services.
15         39.    He did so by explicitly informing the Plaintiff that his call was
16   designed to sell services for Elavon.
17         40.    The call was not necessitated by an emergency.
18         41.    Plaintiff’s privacy has been violated by the above-described
19   telemarketing robocalls from, or on behalf of, Defendants. The calls were an
20   annoying, harassing nuisance.
21         42.    Plaintiff and all members of the Class, defined below, have been
22   harmed by the acts of Defendants because their privacy has been violated, they
23   were annoyed and harassed, and, in some instances, they were charged for
24   incoming calls. The calls occupied their cellular telephone lines, rendering them
25   unavailable for legitimate communication.
26
27
28
                                          -6-
                              CLASS ACTION COMPLAINT
                            Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 7 of 13 Page ID #:7




 1       VI. THE ELAVON’SS LIABILITY AND ITS ARRANGEMENT WITH
                            DIGITECH PAYMENTS
 2
 3          43.   For more than twenty years, the FCC has explained that its “rules
 4   generally establish that the party on whose behalf a solicitation is made bears
 5   ultimate responsibility for any violations.” In re Rules & Regulations Implementing
 6   the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd
 7   12391, 12397 (¶ 13) (1995).
 8          44.   On May 9, 2013, the FCC released a Declaratory Ruling holding that
 9   a corporation or other entity that contracts out its telephone marketing “may be
10   held vicariously liable under federal common law principles of agency for
11   violations of either section 227(b) or section 227(c) that are committed by third-
12   party telemarketers.” 1
13          45.   In that ruling, the FCC instructed that sellers such as Elavon may not
14   avoid liability by outsourcing telemarketing:
15
            [A]llowing the seller to avoid potential liability by outsourcing its
16
            telemarketing activities to unsupervised third parties would leave
17          consumers in many cases without an effective remedy for telemarketing
18          intrusions. This would particularly be so if the telemarketers were
            judgment proof, unidentifiable, or located outside the United States, as
19          is often the case. Even where third-party telemarketers are identifiable,
20          solvent, and amenable to judgment limiting liability to the telemarketer
            that physically places the call would make enforcement in many cases
21          substantially more expensive and less efficient, since consumers (or law
22          enforcement agencies) would be required to sue each marketer
            separately in order to obtain effective relief. As the FTC noted, because
23          “[s]ellers may have thousands of ‘independent’ marketers, suing one or
24          a few of them is unlikely to make a substantive difference for consumer
25          privacy.”

26
     1
27         In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory
     Ruling Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May
28   2013 FCC Ruling”).
                                           -7-
                               CLASS ACTION COMPLAINT
                             Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 8 of 13 Page ID #:8




 1   May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
 2
           46.    The May 2013 FCC Ruling held that, even absent evidence of a
 3
     formal contractual relationship between the seller and the telemarketer, a seller is
 4
     liable for telemarketing calls if the telemarketer “has apparent (if not actual)
 5
     authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).
 6
           47.    Digitech Payments was contractually required to promote Elavon
 7
     products on their telemarketing calls in order to potentially generate new
 8
 9   customers, and did so, as they did with the Plaintiff.

10         48.    Elavon knew that Digitech Payments was making automated

11   telemarketing calls.
12         49.    Elavon was knowingly and actively accepting the business that
13   originated through the illegal telemarketing calls.
14         50.    By engaging Digitech Payments to make calls on behalf of its agents
15   to generate new business, Elavon “manifest[ed] assent to another person . . . that
16   the agent shall act on the principal’s behalf and subject to the principal’s control”
17   as described in the Restatement (Third) of Agency.
18         51.    Moreover, Elavon maintained interim control over Digitech
19   Payments’ actions.
20         52.    For example, Elavon had absolute control over whether, and under
21   what circumstances, it would accept a customer.
22         53.    Furthermore, Elavon had day-to-day control over Digitech Payments’
23
     actions, including the ability to prohibit it from using an ATDS to contact potential
24
     customers of Elavon. Elavon failed to make such an instruction to Digitech
25
     Payments, and as a result, is liable for Digitech Payments’ conduct.
26
           54.    Elavon also gave interim instructions to Digitech Payments by
27
     providing the volume of calling and leads it would purchase.
28
                                          -8-
                              CLASS ACTION COMPLAINT
                            Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 9 of 13 Page ID #:9




 1         55.    Finally, the May 2013 FCC Ruling states that called parties may
 2   obtain “evidence of these kinds of relationships . . . through discovery, if they are
 3   not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of
 4   circumstances pointing to apparent authority on behalf of the telemarketer “should
 5   be sufficient to place upon the seller the burden of demonstrating that a reasonable
 6   consumer would not sensibly assume that the telemarketer was acting as the
 7
     seller’s authorized agent.” Id. at 6593 (¶ 46).
 8
                     VII.          CLASS ACTION ALLEGATIONS
 9
           56.    Class Definition. Pursuant to Federal Rule of Civil Procedure
10
     23(b)(2) and (b)(3), Plaintiff brings this case on behalf of the following class:
11
12         All persons to whom: (a) Defendants’ or a third party acting on their behalf
13         made one or more non-emergency telephone calls; (b) promoting
           Defendants’ goods or services; (c) to a cellular telephone number; (d)
14         through the use of an automatic telephone dialing system or an artificial or
15         prerecorded voice; (e) at any time in the period that begins four years before
           the date of filing the original complaint in this case and ends at the date of
16
           trial.
17
18         (“Dialer Class”)

19
           57.    Exclusions. Excluded from the Class are Defendants, any entity in
20
     which Defendants have a controlling interest or that has a controlling interest in
21
     Defendants, the judges to whom this case is assigned and the legal representatives,
22
     assignees, and successors and immediate family members of all of the foregoing.
23
           58.    Numerosity. The Class is so numerous that joinder of all its members
24
     is impracticable. On information and belief, the Class has more than 100
25
     members. Moreover, the disposition of the claims of the Class in a single action
26
     will provide substantial benefits to all parties and the Court.
27
28
                                          -9-
                              CLASS ACTION COMPLAINT
                            Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 10 of 13 Page ID #:10




 1          59.    Commonality. The key questions driving the outcome of this dispute
 2    have the same answers for all Class members. Those questions include, but are not
 3    limited to, the following:
 4                 a.     Whether Defendants used an ATDS, as defined by Marks v.
 5    Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
 6                 b.     Whether Defendants purchased batches of leads of prospects
 7    who had not consented to be called by it;
 8                 c.     Whether Elavon is vicariously liable for the conduct of Digitech
 9    Payments.
10                 d.     Whether Defendants’ violations of the TCPA were knowing
11    and willful; and
12                 e.     Whether Defendants should be enjoined from engaging in
13    similar telemarketing in the future.
14          60.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
15    Plaintiff’s claims and those of the Class arise out of the same course of conduct by
16    Defendants and are based on the same legal and remedial theories.
17          61.    Adequacy. Plaintiff will fairly and adequately protect the interests of
18    the Class. Plaintiff has retained competent and capable counsel with experience in
19    TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
20    action vigorously on behalf of the Class and have the financial resources to do so.
21    Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
22    of the proposed Class.
23          62.    Predominance. Defendants have engaged in a common course of
24    conduct toward Plaintiff and members of the Class. The common issues arising
25    from this conduct that affect Plaintiff and members of the Class predominate over
26    any individual issues. For example, the TCPA’s statutory damages obviate the
27    need for mini-trials on actual damages. Adjudication of these common issues in a
28    single action has important advantages, including judicial economy.
                                            - 10 -
                                 CLASS ACTION COMPLAINT
                               Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 11 of 13 Page ID #:11




 1          63.    Superiority. A class action is the superior method for the fair and
 2    efficient adjudication of this controversy. Classwide relief is essential to compel
 3    Defendants to comply with the TCPA. The interest of individual members of the
 4    Class in individually controlling the prosecution of separate claims against
 5    Defendants is small because the damages in an individual action for violation of
 6    the TCPA are dwarfed by the cost of prosecution. Management of these claims is
 7    likely to present significantly fewer difficulties than are presented in many class
 8    actions because the calls at issue are automated and because the TCPA lays down
 9    bright-line standards for liability and damages. Class treatment is superior to
10    thousands of individual suits because it conserves judicial resources, promotes
11    consistency and efficiency of adjudication, provides a forum for small claimants
12    and deters illegal activities. There will be no significant difficulty in the
13    management of this case as a class action.
14          64.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
15    suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
16    Robocalls Last Year, NBC News (Jan. 17, 2018),
17    https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
18    received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
19    WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
20    https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
21    complaints). Except to the extent that they are remedied by class actions, the other
22    6,999,999 are made with impunity.
23          65.    Injunctive and Declaratory Relief is Appropriate. Defendants have
24    acted on grounds generally applicable to the Class, thereby making final injunctive
25    relief and corresponding declaratory relief with respect to the Class appropriate on
26    a classwide basis.
27          66.    Notice. Plaintiff anticipates that the mailing address and/or electronic
28    mailing address of Class members will be obtained during discovery from
                                          - 11 -
                               CLASS ACTION COMPLAINT
                             Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 12 of 13 Page ID #:12




 1    Defendants’ calling records (potentially in conjunction with third-party databases
 2    that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
 3    will notify Class members in writing at such addresses.
 4                         VIII. FIRST CLAIM FOR RELIEF
 5                         Violations of the TCPA, 47 U.S.C. § 227(b)
 6                        (On Behalf of Plaintiff and the Dialer Class)

 7           67.    Plaintiff and the proposed Dialer Class incorporate the foregoing
 8    allegations as if fully set forth herein.
 9           68.    Digitech Payments placed numerous calls for telemarketing purposes
10    for Elavon to Plaintiff’s and Dialer Class Members’ cellular telephone numbers.
11           69.    Digitech Payments did so using an automatic telephone dialing
12    system.
13           70.    Defendant did so without the prior express written consent of Plaintiff
14    and Dialer Class Members.
15           71.    Plaintiff and Dialer Class Members are entitled to an award of $500 in
16    statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3), in addition to
17    and separate from any award related to Defendant’s failure to maintain policies and
18    procedures for an internal do-not-call list.
19           72.    Plaintiff and Dialer Class Members are entitled to an award of treble
20    damages in an amount up to $1,500 telephone call, in addition to and separate from
21    any award related to Defendant’s failure to maintain policies and procedures for an
22    internal do-not-call list, because Defendant’s violations were knowing and/or
23    willful.
24                            IX.           PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
26    the Class, prays for judgment against Defendants as follows:
27           A.     Certification of the proposed Class;
28
                                           - 12 -
                                CLASS ACTION COMPLAINT
                              Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-DDP-MAA Document 1 Filed 03/30/20 Page 13 of 13 Page ID #:13




 1            B.      Appointment of Plaintiff as representative of the Class;
 2            C.      Appointment of the undersigned counsel as counsel for the Class;
 3            D.      A declaration that actions complained of herein by Defendants and/or
 4    its affiliates, agents, or related entities violate the TCPA;
 5            E.      An order enjoining Defendants and its affiliates, agents and related
 6    entities from engaging in the unlawful conduct set forth herein;
 7            F.      An award to Plaintiff and the Class of damages, as allowed by law;
 8            G.      An award to Plaintiff and the Class of attorney’s fees and costs, as
 9    allowed by law and/or equity;
10            H.      Leave to amend this Complaint to conform to the evidence presented
11    at trial; and
12            I.      Orders granting such other and further relief as the Court deems
13    necessary, just and proper.
14                               X.          DEMAND FOR JURY
15            Plaintiff demands a trial by jury for all issues so triable.
16
17
18            RESPECTFULLY SUBMITTED AND DATED this 30th day of March,
19    2020.
20
21                                          By: /s/ Rachel E. Kaufman
22                                             RACHEL E. KAUFMAN
                                                Kaufman P.A.
23                                              400 NW 26th Street
24                                              Miami, FL 33127
                                                Telephone: (305) 469-5881
25                                              rachel@kaufmanpa.com
26
                                            Attorney for Plaintiff Terry Fabricant and the
27
                                            Proposed Class
28
                                            - 13 -
                                 CLASS ACTION COMPLAINT
                               Fabricant v. Elavon, Inc., et. al.
